This opinion is subject to administrative correction before final disposition.




                                Before
                   KING, MCCONNELL, and RUSSELL,
                       Appellate Military Judges
                         _________________________

                           UNITED STATES
                               Appellee

                                      v.

                    Alexander R. MARSHALL
                 Mineman Second Class (E-5), U.S. Navy
                             Appellant

                              No. 201900251

                        Decided: 30 October 30, 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Commander Derek D. Butler, JAGC, USN. Sentence
   adjudged 12 July 2019 by a special court-martial convened at Naval
   Base San Diego, California, consisting of a military judge sitting
   alone. Sentence in the Entry of Judgment: confinement for 45 days, 1
   and a bad-conduct discharge.
   For Appellant: Lieutenant Colonel Michael D. Berry, USMCR.
   For Appellee: Brian K. Keller, Esq.
                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                         _________________________




   1  The Convening Authority suspended the bad-conduct discharge pursuant to a
pretrial agreement.
                  United States v. Marshall, No. 201900251


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to the appellant’s substan-
tial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2